DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because it appears “131A” in Fig. 3E should be “131B”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tracking system” in claims 21, 24, 25, 32, and 39 with specification support in published paragraph [0035].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 24, line 2, “the second end” lacks antecedence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-29, 32-37, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al (US Pub 2016/0128669 -cited by applicant) and Brannan (US Pub 2016/0051327 -cited by applicant).
Re claims 21, 24, 25, 32, 39: Hill discloses a surgical system, comprising:
an electrosurgical generator [0028; see generator 101];
a tracking system (Fig 1; see the tracking system 100];
a treatment probe having a handle assembly and an antenna extending from the handle assembly, the treatment probe configured to operably couple to an electrosurgical generator for delivering electrosurgical energy to tissue via the antenna [0028, Figure 1; see the treatment probe 130 and handle portion at the proximal end along with ablation antenna coupled to electrosurgical generator 101]; and
a tracking sensor disposed on the treatment probe and configured to communicate with a tracking system via a tracking sensor wire, the tracking sensor wire configured to transmit a location signal from the tracking sensor to the tracking system for determining a location of the treatment probe, the tracking sensor wire extending through the handle assembly and through at least one of the first cable or the second cable to electrically couple to the tracking system [0065, Figure 1; see the EM sensor 137 that communicates with tracking system 100, wherein the sensor may be internal to the probe thereby extending through the handle assembly for electrical coupling].
Hill discloses all features including that temperature of the probe is determined [0067] with an interface coupling of the generator and tracking system (Fig 1 ;see the coupling to the generator and tracking system 100, 101, 102), but does not disclose a first disposable cable extending from the handle assembly and having a distal end disposed within the treatment probe and a proximal end opposite the distal end connected to a connector assembly; a second reusable cable having a distal end configured to releasably connect to the connector assembly and a proximal end opposite the distal end configured to be coupled to the electrosurgical generator; or a temperature sensor disposed within the antenna and connected to the connector assembly by a temperature sensor wire extending through the antenna, the handle assembly, the first cable, and into the connector assembly, the temperature sensor wire configured to transmit a sensed temperature signal from the temperature sensor to the connector assembly and then to the tracking system. However, Brannan teaches of a system and method for ablation using a treatment probe including a first disposable cable extending from the handle assembly and having a distal end disposed within the treatment probe and a proximal end opposite the distal end connected to a connector assembly [0048; see feedline 102 that is a cable with its distal end within the probe 100 and the proximal end coupled to connector assembly 101, wherein the feedline is disposable]; a second reusable cable having a distal end configured to releasably connect to the connector assembly and a proximal end opposite the distal end configured to be coupled to the electrosurgical generator [0052; see cable 178 that connects to the generator 170, wherein the cable 178 is reusable]. Brannan also teaches that a temperature sensor disposed within the antenna and connected to the connector assembly by a temperature sensor wire extending through the antenna, the handle assembly, the first cable, and into the connector assembly, the temperature sensor wire configured to transmit a sensed temperature signal from the temperature sensor to the connector assembly [0088, Fig 2B; see temperature sensor 148 disposed within the antenna of the probe 100 with connection to the source 170 to provide a temperature signal through the connector 101]. It would have been obvious to the skilled artisan to modify Hill, to incorporate the cables and temperature sensor as taught by Brannan, as such facilitates operation during a treatment via cable coupling and also to ensure a desired temperature is maintained.
Re claims 22, 23, 33, 34, 40: Hill discloses the tracking sensor wire extends through the handle assembly [0065; see the tracking wire internal to the probe thereby extending through the handle portion, but does not disclose that the wire extends through a portion of the first cable and branches out from the first cable at a location distal to the connector assembly such that the tracking sensor wire is not disposed within the connector assembly or the second cable or that the wire extends through the handle, both cables and the connector. However, Brannan teaches of the first cable 102 and the second cable 178 [0048, 0052]. It would have been obvious to the skilled artisan to modify Hill to configure the tracking wire to be routed through the first cable and to either be routed through the connector and second cable or routed separate from the connector and second cable, in order to facilitate delivery of the tracking information without interference.
Re claims 26-28, 35, 36: Hill discloses the treatment probe 130 but not that the treatment probe includes an inflow tube extending through the antenna and configured to receive a fluid for cooling the antenna. However, Brannan teaches of a treatment probe with an inflow tube extending through the antenna and configured to receive a fluid for cooling the antenna [0049; see the cooling jacket 108 that receives cooling fluid to cool the antenna]. Brannan further teaches that the tracking sensor and temperature sensor are disposed within a lumen of the inflow tube [0072, 0088; see the EM tracking sensor 228 and temperature sensor 148 within the cooling jacket inflow tube]. It would have been obvious to the skilled artisan to modify Hill, to include the inflow tube as taught by Brannan, in order to prevent the antenna from overheating while permitting detection by the sensors.
Re claims 29, 37: Hill discloses the treatment probe 130 with antenna but does not disclose that the antenna includes a coaxial cable electrically coupled to the first cable, at least a portion of the coaxial cable disposed within a lumen defined by the inflow tube. However, Brannan teaches of a coaxial cable electrically coupled to the first cable, at least a portion of the coaxial cable disposed within a lumen defined by the inflow tube [0051; see the coaxial portion 130 disposed within the cooling jacket inflow tube]. It would have been obvious to the skilled artisan to modify Hill to utilize the coaxial cable, as taught by Brannan, to ensure sufficient coupling of the antenna to the cable for signal transmission.

Claim(s) 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al (US Pub 2016/0128669 -cited by applicant) and Brannan (US Pub 2016/0051327 -cited by applicant), as applied to claims 29 and 37, in view of Kuipers (US 3,868,565 -cited by applicant).
Re claims 30, 38: Hill/Brannan disclose all features except that the tracking sensor is wrapped around the coaxial cable within the lumen defined by the inflow tube. However, Kuipers teaches of an object tracking means including a wrapped tracking sensor (col 6, lines 20-31; see the sensor 22 with wound coil 24). It would have been obvious to modidfy Hill/Brannan, to utilize the wrapped sensor as taught by Kuipers such that it is wrapped around the coaxial cable within the lumen defined by the inflow tube of Brannan, as such is a well-known manner in which to configure a tracking sensor and the simple substitution would result in the claimed invention.

Claim(s) 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al (US Pub 2016/0128669 -cited by applicant) and Brannan (US Pub 2016/0051327 -cited by applicant), as applied to claim 21, in view of Brannan ‘641 (US Pub 2014/0259641).
Re claim 31: Hill/Brannan disclose the invention but do not disclose a memory disposed within the connector assembly and storing a spatial relationship between the tracking sensor and a distal end of the treatment probe. However, Brannan ‘641 teaches of a microwave treatment probe including a memory disposed within the connector assembly and storing a spatial relationship between the tracking sensor and a distal end of the treatment probe [0058; see the memory disposed within the connector for storing information regarding the probe]. It would have been obvious to the skilled artisan to modify Hill/Brannan, to incorporate a memory as taught by Brannan ‘641, in order to facilitate an operator obtaining the stored information when desired.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 32, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11, 12, 14, 17, and 18  of U.S. Patent No. 10,874,327 in view of Brannan (US Pub 2016/0051327 -cited by applicant). US 10874327 features a system including a treatment probe with an antenna and an energy source, a tracking sensor to track a location of the probe, a tracking system, a disposable cable to provide energy to the antenna, and a reusable cable to connect the disposable cable to the energy source. 10874327 does not disclose a temperature sensor with a temperature sensor wire. However, Brannan teaches that a temperature sensor disposed within the antenna and connected to the connector assembly by a temperature sensor wire extending through the antenna, the handle assembly, the first cable, and into the connector assembly, the temperature sensor wire configured to transmit a sensed temperature signal from the temperature sensor to the connector assembly [0088, Fig 2B; see temperature sensor 148 disposed within the antenna of the probe 100 with connection to the source 170 to provide a temperature signal through the connector 101]. It would have been obvious to the skilled artisan to modify the claims of 10874327, to incorporate the cables and temperature sensor as taught by Brannan, as such facilitates operation during a treatment via cable coupling and also to ensure a desired temperature is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793